Citation Nr: 1430131	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for depression.

2.  Entitlement to a rating in excess of 20 percent for right shoulder degenerative arthritis and rotator cuff tear (right shoulder disability).

3.  Entitlement to increased ratings for left shoulder degenerative arthritis and rotator cuff tear (left shoulder disability), currently assigned staged ratings of 10 percent prior to November 21, 2008 and 20 percent from that date.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to effective date earlier than March 5, 2013 for the award of total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to July 1964.  These matters are before the Board of Veterans' Appeals (Board) from an April 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the RO awarded service connection for migraine headaches and this issue is no longer before the Board.  In the same rating decision, the RO also reduced the Veteran's evaluation for right shoulder disability to 20 percent based on a finding of a clear and unmistakable error, and granted entitlement to TDIU, effective March 5, 2013.  As the Veteran has expressed disagreement with the effective date of this award, the matter has been recharacterized to reflect a claim for an earlier effective date, as reflected above, and is discussed in the remand below.

The issue of an earlier effective date for a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  At no time during the period on appeal is the Veteran's depression shown to have been manifested by total occupational and social impairment.

2.  From February 27, 2013, the Veteran's right shoulder disability has been manifested by limitation of motion (due to pain) midway between the side and shoulder level; prior to that date, the disability has not been shown to be manifested by limitation of motion greater than shoulder level.

3.  Prior to November 21, 2008, the Veteran's left shoulder disability has not been manifested by limitation of motion at the shoulder level.

4.  From November 21, 2008, his left shoulder disability has been manifested by no more than limitation of motion midway between the side and shoulder level; limitation to 25 degrees from the side is not shown.

5.  At no time during the period on appeal is the Veteran's hearing acuity shown to have met the schedular criteria for a 10 percent rating.


CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for the Veteran's depression is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Diagnostic Code (Code) 9411 (2013). 

2.  Prior to February 27, 2013, a rating in excess of 20 percent for right shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Codes 5024-5201 (2013).   

3.  From February 27, 2013, a 30 percent rating for right shoulder disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Codes 5024-5201 (2013).   

4.  Prior to November 21, 2008, a rating in excess of 10 percent for left shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Codes 5010-5201 (2013).   

5.  From November 21, 2008, a rating in excess of 20 percent for left shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Codes 5010-5201 (2013).   

6.  A compensable rating for bilateral hearing loss is not warranted.   38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
As the rating decision on appeal granted service connection for depression, right shoulder disability, left shoulder disability, and bilateral hearing loss and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2006 letter provided notice on the "downstream" issue of entitlement to an increased initial rating and a September 2007 statement of the case (SOC) readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record. He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
 
Service treatment records (STRs), postservice treatment records, and Social Security Administration (SSA) disability records are associated with the record.  The RO arranged for VA examinations in March 2006, December 2008, July 2010, and March 2013 (depression); March 2006, November 2008, July 2010, February 2013 (shoulders); and March 2006, November 2008, July 2010, and March 2013 (hearing loss).  A review of the examination reports found that they contain sufficient findings and discussion of the cumulative features of the disabilities on appeal to provide probative medical evidence that is adequate for rating purposes.  The Board is satisfied that all available evidence pertinent to the matter at hand has been received, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Depression

The Veteran's depression is currently evaluated as 70 percent disabling during the rating period.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
 
A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Code 9411.
 
The symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In October 1972, the Veteran reported having a happy home and having no emotional or family problems.  

In August 2005, the Veteran's wife submitted a statement indicating that her husband suffers from depression and anxiety

On August, September and November 2005 VA mental status examinations, a GAF score of 65 was noted.  The Veteran denied suicidal or homicidal ideation, and also denied auditory or visual hallucinations.  It was noted that he has a foreshortened sense of the future due to multiple past medical problems.  An additional August 2005 VA record noted a GAF score of 50.  A September 2005 private mental status examination noted that the Veteran's judgment and memory were intact, he was oriented to time, place, and person, and he had no depression, anxiety, or agitation.

On March 2006 VA mental disorders examination, the examiner noted symptoms including a possible sleep disorder, anger, suicidal ideation, hopelessness, poor appetite, poor sleep, low energy, guilt, focusing on the negative side of experiences, poor concentration and short-term memory, social isolation, poor insight, and some obsessive compulsive symptoms.

The examiner noted that the Veteran has been married twice.  He and his first wife divorced after 23 years of marriage and he has been married to his second wife for the past 20 years.  He indicated that he cannot identify any sports or activities which he enjoys.  He reported having 1 friend in Hawaii who is a Marine Corps veteran.  On mental status evaluation, the Veteran was fully oriented in all spheres.  His affect was flat and his mood was irritable and negative.  His thought processes were linear and goal directed with no evidence of psychosis, but with some evidence of severe chronic grief.  Speech was of normal rate and rhythm and his eye contact was noted to be fair.  His judgment was noted to be impaired by his mental health symptoms and his insight was minimal.  The examiner indicated that the Veteran's memory and concentration are diminished.  The examiner noted that the Veteran admitted to suicidal ideation stating that he "feels useless," but denied homicidal ideation.  

The examiner assigned a GAF score of 35.  She concluded that the Veteran's chronic depression has severely impacted the Veteran, as well as his relationships with all important people around him.  She noted that the Veteran's depression has affected his judgment and has impaired his social functioning and ability to function as a husband and a father.

On December 2008 VA mental disorders examination, the examiner noted that since the last rating evaluation, the Veteran has met with a therapist for approximately 10 sessions, with the focus being on the Veteran's worries and concerns over death.  The examiner noted symptoms of depression to include weight gain, social isolation, sleep inconsistences, low energy, difficulty concentrating, mild checking behaviors, and an overall sad mood.  The Veteran denied any suicidal ideation (the examiner noted that, in fact, he has the opposite in that he fears death).  It was noted that the Veteran rarely laughs or smiles.  The Veteran also reported that over the past six months, he has started to see shadows at the corners of his eyes almost on a daily basis and noted that there have been occasions where he feels like his dead sister has slapped him on the shoulder.

The examiner noted that the Veteran continues to be married to his wife and they just celebrated their 20th wedding anniversary.  The Veteran reported that his marriage is better than most, but indicated he does get frustrated with her alcohol use.  Recreationally, the Veteran reported attending hockey games occasionally and watching lots of television at home.  The Veteran indicated he continues to not use drugs or alcohol and denied any arrests or violence with the past year.  He reported having a few friends and stated that he just does not care as much about other people (although he interacts regularly with his daughter).

On mental status evaluation, the Veteran was noted to be fully oriented and in no acute distress.  His dress, grooming, and hygiene were appropriate and his thoughts were coherent and logical.  His speech and thoughts were slowed and he had difficulty concentrating and could not find words at various points of the interview.  The Veteran complained of past visual, tactile, and auditory hallucinations, but the examiner noted that none were observed during the evaluation.  There was no also no paranoia observed.  It was noted that the Veteran denied any suicidal or homicidal thoughts.  His insight was minimal, but his judgment was satisfactory.  The examiner noted that psychomotor agitation was evident, his mood was depressed and anxious, and his affect was congruent with this.  The diagnosis was major depressive disorder, recurrent, and a GAF score of 52 was assigned.

In February 2009, it was noted that the Veteran has mild compulsive behaviors (which are well managed); he lives with his wife, is close to his daughter, and enjoys gardening.  The physician noted that the Veteran "has stabilized and no longer requires psychiatric care."

In May 2010, the Veteran testified that he hardly has any interactions with neighbors and generally only goes outside for medical care.  Tr. at 2.

On July 2010 VA mental disorders examination, the examiner noted that the Veteran was last evaluated in December 2008 and has not had any mental health treatment or counseling from a mental health treatment provider since.  The examiner noted that he does take medications relating to his mental health functioning that are prescribed by his primary care provider.  The examiner noted that the Veteran continues to experience symptoms of depression, to include significant sleep disturbance.  On mental status evaluation, it was noted that the Veteran's immediate, recent, and remote memories were satisfactory and that he was oriented in all spheres.  His speech was raspy in tone, but normal in rate and volume.  The Veteran was emotional and irritable throughout much of the examination.  His thought process production was spontaneous and sometimes overabundant with detail.  Continuity of thought contained considerable rambling as well as repetitive rambling.  The examiner noted that the Veteran could be goal directed when repeatedly refocused by the examiner, but that his thought process production included preoccupation with his dissatisfaction about the VA rating process and his perceived mistreatment by that system.  There were no delusions, ideas of reference, or feelings of unreality.  His thought content contained no suicidal or homicidal ideation and his abstract ability was satisfactory.  The Veteran's concentration was noted to be intact; however, his mood was dysphoric and irritable, particularly at the onset of examination.  The examiner further noted that the Veteran's range of affect broadened as the examination continued and that the Veteran was alert, responsive, and cooperative.  The Veteran's judgment was intact, however, his insight was limited.  

The axis I diagnosis was major depressive disorder (recurrent) and a GAF score of 50 was assigned.  The examiner concluded that there have been no periods of remission in the Veteran's depressive disorder since the prior rating examination and that symptomatology is in the serious range.

In November 2012, the Veteran indicated that he no longer desires the company of people, and after nearly ten years of living in his present home, he has made no new friends.  He reported developing an explosive side to his personality and stated he is quick to anger, and may even be dangerous.  

On March 2013 VA mental disorders examination, the examiner noted that the Veteran has major depressive disorder (MDD), which is severe and without psychotic features.  On clinical evaluation, the examiner noted that the Veteran has been married for the second time for 24 years.  He has one daughter from his first marriage and reports limited contact with her.  The Veteran reported that his health problems interfere with his autonomy and stated that he spends most of his free time watching television.  The Veteran reported that he can make friends easily, but indicated that he doesn't let anyone get too close.  He reported tending to isolate from people.

The examiner noted that there was occupational and social impairment with deficiencies in most areas.  Symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The examiner additionally noted that the Veteran reported experiencing anxiety regarding his finances and that he feels he is easily irritated and angered.  The Veteran indicated that he believes some of his mood symptoms are related to his shoulder pain and stated that he has very little interest in things except for airplanes.  It was noted that the Veteran denied any current suicidal or homicidal ideation.  

The examiner then stated that the Veteran's understanding and memory are moderately limited, his sustained concentration and persistence are moderately limited, his social interaction is moderately to severely limited, and his adaptation is moderately to severely limited.  A GAF score of 45 was assigned.

The Board has carefully considered the evidence of the severity of the depression and resulting impairment that the Veteran suffers.  The evidence clearly shows significant impairment, and the Board does not in any manner doubt that the depression has a major impact on the Veteran's social and occupational functioning.  However, it is stressed that there is no persuasive evidence of both total social and occupational functioning to more nearly approximate the criteria for a 100 percent rating.  In this regard, there is no evidence of grossly inappropriate behavior or gross impairment in thought processes or communication.  Although on July 2010 VA examination, his thought processes were noted to be spontaneous and sometimes overabundant with detail, the examiner noted that he could be goal directed.  It is additionally not shown that his depression results in a persistent danger of hurting himself or others.  In fact, the evidence of record shows that the Veteran has consistently denied suicidal and homicidal ideation, and has admitted to having a fear of death.  With regard to hallucinations, the Board notes that the Veteran reported past visual, tactile, and auditory hallucinations on December 2008 examination; however, at other times, he has denied such and on July 2010 VA examination, there was no evidence of delusions, ideas of reference, or feelings of unreality.

Further, the evidence shows that the Veteran has consistently been oriented in all spheres and has shown the ability maintain minimal personal hygiene.  There is also no evidence that he has suffered memory loss for names of close relatives, his own occupation, or his own name.  The Board acknowledges that evidence shows some memory loss and poor short term memory; however, the memory loss does not seem to be of the severity of forgetting his name or prior job or the names of those close to him.

The Board finds particularly probative the fact that the Veteran has been married for 24 years and maintains some contact with his daughter (which he has reported to be good at times and limited at other times).  He has also reported having another veteran as his friend.

Moreover, the Board notes that the GAF scores of record indicate impairment which is already contemplated by the current 70 percent rating.  The Veteran's GAF scores during the appeal period have generally ranged from 45-65.  The Board notes that the March 2006 VA examiner assigned a score of 35, however, the scores from 45-65 are more reflective of the Veteran's disability picture.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995 (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine whether to give credit and where to withhold the same).  In this regard, the Board notes that the evidence during this period does not show impairment in reality, to include grossly inappropriate behavior or a persistent danger of hurting self or others.  The Board notes that on March 2006 examination, the Veteran reported feeling useless, but has since, consistently denied suicidal ideation, in addition to homicidal ideation.  Additionally, on such examination, the Veteran was oriented in all spheres and his thought processes were linear and goal directed with no evidence of psychosis.  The Board also finds it significant that on three separate occasions, in August, September, and November 2005 (only a couple of  months prior to his  March 2006 examination), he was assigned a GAF score of 65, and in December 2008 (a little over 2 years after his March 2006 examination), he was assigned a GAF score of 52.  Further, the Board recognizes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  As such, in viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to more closely approximate that contemplated by a 70 percent evaluation.

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 70 percent rating throughout the appeal period.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b).  The Board stresses to the Veteran that a significant level of impairment due to the depression has already been recognized by assignment of the 70 percent rating.  The Board further acknowledges the Veteran's statements as to the severity of his psychiatric symptoms; however, the Board is bound to apply the regulatory criteria for rating depression, and for the reasons set forth above, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 70 percent.  

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's depression that affects the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's depression may be manifested by only some symptoms that are associated with the maximum rating of 100 percent rating, the Board finds that the Veteran's depression disability picture did not more nearly approximate the criteria for the 100 percent rating at any time during this appeal.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a rating in excess of 70 percent for the Veteran's service-connected depression have not been met for the entire appellate period.  38 C.F.R. § 4.130, Code 9411.

The record does not establish that the rating criteria are inadequate for rating the Veteran's depression such that an extraschedular rating is warranted.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability, including memory loss, some hallucinations, sleep impairment, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board notes that entitlement to a TDIU rating was granted by the RO in April 2013.  The matter of an earlier effective date for this award is addressed in the Remand below.  

Shoulders

The Veteran's right shoulder disability is rated 20 percent under Codes 5024-5201.  Code 5024 (tenosynovitis) directs that such disability be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Limitation of motion is rated under Code 5201.  Code 5201 does not provide for a 0 percent rating.  The minimum rating under that code is 20 percent, to be assigned where there is limitation at the shoulder level.  Limitation of major extremity motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.

The Veteran's left shoulder disability is rated 10 percent prior to November 21, 2008 and 20 percent from that date under Codes 5010-5201.  Code 5010 (for arthritis due to trauma) directs that the disability be rated under Code 5003 for degenerative arthritis.  Under Code 5003, a 10 percent (maximum) rating is warranted for arthritis of a single major joint where there is painful motion, but limited to less than a compensable degree.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal ranges of shoulder motion are flexion - 180 degrees; abduction - 180 degrees; and external and internal rotation - 90 degrees each.  38 C.F.R. § 4.71, Plate I.

The Veteran's right upper extremity is his dominant extremity (as noted on VA examinations).  See 38 C.F.R. § 4.69 (a distinction is made between muscle groups of major (dominant) and minor extremities for rating purposes, and only one extremity is to be considered major).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.      38 C.F.R. § 4.45.  Functional impairment shall also be evaluated on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.

A January 1974 treatment record noted that the Veteran's right shoulder was still bothering him.  

In March 1983, the Veteran reported right shoulder pain for several months.  It was noted that there was no swelling or tenderness, but that extreme internal rotation elicits pain.  He was able to fully adduct his shoulder, although he experienced some stiffness and pain with full range of abduction.  He had some slight tenderness about the brachial radialis origin.  The assessment was rotator tendon inflammation.

In December 1996, the Veteran's private physician noted that kenalog injections have yielded little relief in his shoulders, and that the left shoulder is "now so uncomfortable that more attention may be required."  A January 1997 private treatment record noted that the Veteran experienced left shoulder pain at night and upon motion.  Active abduction was to 170 degrees, with considerable pain in the range between 100 and 140 degrees.  A positive impingement test was present.  It was noted that after a local lidocaine injection, full range of motion was achieved with minimal weakness.  There was point tenderness of the mid anterior rotator cuff.  Left shoulder X-rays showed no abnormality or arthritis of the acromioclavicular joint.  The diagnosis was chronic rotator cuff impingement syndrome of the left shoulder.

On March 2006 VA joints examination, the Veteran complained of pain in the right shoulder (which is 10/10), associated with weakness, fatigability, and lack of endurance in the absence of stiffness, swelling, heat, redness, instability, or locking.  He reported left shoulder pain on a daily basis (at 5/10), associated with weakness, fatigability, and lack of endurance, in the absence of stiffing, swelling, heat, redness, instability, and locking.  The Veteran reported occasional flare-ups (when he throws a ball or does any lifting), at which time the pain becomes 10/10.

Examination of the shoulders revealed no deformity, but there was crepitation.  Right shoulder range of motion was: forward flexion to 84 degrees, repeated times 10, with associated stiffness and pain in the absence of fatigue, weakness, and lack of endurance; abduction to 74 degrees, repeated times 10, with pain and stiffness, but in the absence of fatigue, weakness, and lack of endurance; external rotation to 75 degrees, repeated indefinitely, in the absence of pain, fatigue, weakness, and lack of endurance, but there was an inability to rotate further than that; and internal rotation to greater than 90 degrees, repeated indefinitely, in the absence of pain, fatigue, weakness, and lack of endurance.  Left shoulder range of motion was: forward flexion to 86 degrees, repeated 10 times, with stiffness, in the absence of pain, fatigue, weakness, and lack of endurance; abduction to 160 degrees, repeated times 10, associated with stiffness, but in the absence of pain, fatigue, weakness, and lack of endurance; internal and external rotation to greater than 90 degrees, repeated indefinitely, in the absence of pain, fatigue, weakness, and lack of endurance.  The examiner noted that elbow flexion in both arms was greater than 145 degrees, repeated indefinitely, without any symptoms.

In November 2006, a friend submitted a statement indicating that she has known the Veteran for over 20 years and has noticed his right shoulder bothering him for years.  She stated that his right shoulder now hurts so much that he can't pick up an eating utensil, open a letter, or move his arm without crying out in pain.

In April 2007, it was noted that the Veteran has irreparable rotator cuff tears in both shoulders.  

On November 2008 VA joints examination, the examiner noted that the Veteran has had progressively severe pain and dysfunction with both shoulders.  It was noted that the Veteran reported constant bilateral shoulder pain of 3 to 4 after taking medication, but indicated that he has flare-ups of 8 out of 10 pain once a day lasting two hours.  On physical examination, there was pain and limitation of motion of both shoulders.  There was anterior tenderness of both shoulders and deformity of the right acromioclavicular joint.  Both shoulders had 4/5 strength of shoulder abductors and adductors.  Right shoulder range of motion was: flexion to 125 degrees (with further motion limited by pain); abduction to 90 degrees (at which degree he first feels pain, but can then abduct further to 97 degrees); and external and internal rotation to 90 degrees.  After three repetitions, forward flexion was to 105 degrees and abduction was to 108 degrees.  Left shoulder range of motion was: flexion to 90 degrees; abduction to 95 degrees; external rotation to 70 degrees; and internal rotation to 90 degrees.  After three repetitions, forward flexion was to 102 degrees; abduction was to 98 degrees; external rotation was to 66 degrees; and internal rotation was to 90 degrees.  The examiner noted that the major functional impact for both shoulders was pain rather than weakness, fatigue, lack of endurance or incoordination.

An April 2010 VA treatment record noted chronic right shoulder pain.  

On July 2010 VA joints examination, the examiner noted that although the Veteran's right shoulder disability was described as tendinitis and his left shoulder disability was described as tendinitis and rotator cuff tear, the Veteran has (by X-ray evidence) degenerative arthritis of both shoulders.  The examiner noted that the Veteran reported pain in both shoulders, primarily across the tops of the shoulders and into the deltoid muscle regions.  The Veteran reported that any movement hurts and it is pain which is the primary problem limiting his range of motion and his function.  The examiner noted that there may be some element of weakness which has developed over the years, and an element of fatigue, but that the primary problem with first use or with repetitive use is persistence and increase in pain.  The examiner additionally indicated that there is some lack of endurance, but no incoordination.  The Veteran was noted to have significant limitation in motion, as he is unable to bring his arms up above shoulder level, unable to reach back, and cannot rotate externally and swing the arm around.  It was noted that the Veteran's activities of daily living are inhibited (he has difficulty showering, is unable to carry anything heavy, etc.); however, he reported no flare-ups unless he happens to fall and land on his arm.

On physical evaluation, the examiner noted some deformity of the right shoulder, with very prominent acromion and slightly separated humeral head.  There was crepitus of both shoulders and pain with all ranges of motion.  Right shoulder range of motion was: abduction to 90 degrees; forward flexion to 110 degrees; rotation to 90 degrees; external rotation to 15 degrees; and adduction to 45 degrees.  Left shoulder range of motion was: abduction to 85 degrees; forward flexion to 105 degrees; rotation to 80 degrees; external rotation to 10 degrees; and adduction to 45 degrees.  There was no change in range of motion after three repetitions.  The examiner noted a diagnosis of "bilateral shoulder degenerative arthritis and rotator cuff tears, representing continuation and progression of his service-related bilateral shoulder conditions."

In October 2012 (record located in Virtual VA), it was noted that the Veteran had a bony deformity at the acromioclavicular area of his right shoulder, but that he was able to do a touchdown sign, and has full range of motion, with adduction and abduction, in both shoulders.

In November 2012, he reported experiencing "a great deal of pain," for which he takes pain medications.  He also noted that he has generalized weakness of the arms and shoulders.  

In March 2013, the Veteran submitted a statement indicating he takes various pain medications, to include Methadone, Hydrocodone, and Gabapentin.

On February 2013 VA shoulder and arm conditions examination, the diagnosis was noted as bilateral rotator cuff tears, which are irreparable; "useless shoulders."  It was noted that the Veteran is right-handed and reported daily, severe pain that lasts for hours.  Range of motion studies showed right shoulder flexion to 85 degrees with evidence of pain at 65 degrees, and right shoulder abduction to 100 degrees with evidence of pain at 45 degrees.  Left shoulder flexion was to 85 degrees with evidence of pain at 40 degrees, and left shoulder abduction was to 105 degrees with evidence of pain at 80 degrees.  The examiner noted that the Veteran was unable to perform repetitive-use testing because it was "too painful."  Functional loss in both arms was noted as less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The Veteran had full muscle strength in both shoulders and there was no evidence of guarding or ankylosis.  There was evidence of pain on palpation.  The Hawkins' Impingement test, Empty-can test, External rotation/Infraspinatus strength test, and Lift-off subscapularis test were all positive for both arms. 

In addition, the examiner noted a history of mechanical symptoms, but indicated there was no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint, and no impairment of the clavicle or scapula.  Crank apprehension testing and cross-body adduction testing were positive in both arms.  Further, there was no tenderness on palpation of the acromioclavicular joint and no arthroscopic or other type of shoulder surgery.  Imagining studies showed degenerative/traumatic arthritis.

Right Shoulder

As noted above, the Veteran's right shoulder disability is currently rated 20 percent under Codes 5024-5201, i.e., as degenerative arthritis, based on limitation of motion.  

As 10 percent is the maximum rating available for a single major joint under Code 5003 (for degenerative arthritis), consideration must turn to the Code 5201 criteria (for ratings based on limitation of motion).  To warrant the next higher (30 percent) rating for a major extremity under Code 5201, the Veteran must show limitation of motion midway between the side and shoulder level.  In this regard, a March 2006 examination showed forward flexion to 84 degrees and abduction to 74 degrees with pain and stiffness.  On November 2008 VA examination, flexion was to 125 degrees (with further motion limited by pain) and abduction was to 90 degrees with pain (however, he was still able to further abduct to 97 degrees).  Notably, after three repetitions, flexion was to 105 degrees, but abduction actually increased to 108 degrees.  On July 2010 VA examination, flexion was to 110 degrees and abduction was to 90 degrees; there was no further limitation after three repetitions.  In October 2012, the Veteran was noted to have full range of motion in his right shoulder.  These examination findings consistently show limitation to the shoulder level or just below.  The numbers do not reflect a disability picture that more nearly approximates loss of motion midway between the side and shoulder level (approximately 45 degrees).  The Board acknowledges the Veteran's complaints of functional loss to include pain, generalized weakness, and stiffness and also has taken into account the associated DeLuca factors of pain, flare-ups, and limitation of motion on repetitive use; however, such does not suggest a disability picture more nearly approximated by limitation midway between the side and shoulder level.  Notably, even with consideration of pain, the findings on examination were not less than 74 degrees of abduction (on March 2006 examination).  Significantly, on November 2008 examination, the Veteran's range of motion actually increased with repetition and on July 2010 examination, there was no further limitation on repetitive use testing.

However, the Board notes that on February 2013 VA examination, right shoulder flexion was to 85 degrees with evidence of pain at 65 degrees and abduction was to 100 degrees with evidence of pain at 45 degrees.  Here, the Board finds that the evidence suggests a worsening disability picture, as the Veteran now has evidence of pain midway between the side and shoulder level.  Thus, with consideration of DeLuca, the Board finds that an increased rating, to 30 percent, is warranted from February 27, 2013 (the date of the examination showing this worsening pathology).  The Board has considered whether an even higher rating is warranted; however, even with consideration of pain, the evidence does not show limitation of motion to 25 degrees from the side.
 
The Board has also considered whether an increased rating is warranted under other potentially applicable Codes; however, as the record is silent for pathology to include scapulohumeral articulation, ankylosis, or impairment of the clavicle or scapula, a higher rating under these Codes is not indicated.  Regarding impairment of the humerus, the Board acknowledges the notation of slightly separated humeral head of the right shoulder on July 2010 VA examination, however, to warrant a rating in excess of 20 (or 30 percent) at any time during the appeal period, the evidence would need to show at least marked deformity or recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  As this is not shown, a higher rating under Code 5202 is not warranted.

The Board has also considered whether referral for extraschedular consideration due to the right shoulder is warranted.  There is no objective evidence of symptoms of and/or impairment due to the right shoulder that is not encompassed by the staged schedular ratings now assigned.  The Board notes the Veteran's reports of pain, stiffness, lack of endurance, and weakness; however, these are contemplated by the schedular criteria for rating loss of motion, and specifically the 20 and 30 percent ratings for which the Veteran is currently assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.              38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board notes that entitlement to a TDIU rating was granted by the RO in April 2013.  The matter of an earlier effective date for this award is addressed in the Remand below.  

Accordingly, the Board finds that a 30 percent rating, but no higher, is warranted for right shoulder disability from February 27, 2013.  Prior to that date, a rating in excess of 20 percent is not warranted.

Left Shoulder

Prior to November 21, 2008

Prior to November 21, 2008, the Veteran's left shoulder disability is rated 10 percent.  As 10 percent is the maximum rating available for a single major joint under Code 5003, consideration must turn to the Code 5201 criteria (for ratings based on limitation of motion).  To warrant the next higher (20 percent) rating under Code 5201, the Veteran must show limitation of motion at the shoulder level.  Examinations have consistently revealed that although there is noted pain on motion, limitation of motion at the shoulder level has not been found.  The Board notes that on March 2006 VA examination, forward flexion was to 86 degrees (just below the shoulder level); however, abduction was to 160 degrees and internal and external rotation was to greater than 90 degrees.  There was not further limitation due to repetitive use testing.  Significantly, the Veteran was able to proceed with active shoulder motion in the absence of pain, fatigue, weakness, and lack of endurance.  The Board finds that these measurements suggest a disability picture that more nearly approximates disability greater than limitation at shoulder level.  Thus, even with consideration of the Veteran's complaints of functional loss and associated DeLuca factors of pain, flare-ups, and limitation of motion on repetitive use, the ranges of motion found do not show a disability picture more nearly approximated by limitation at the shoulder level (or greater limitation) so as to warrant the next higher, 20 percent, rating (the minimum compensable rating under Code 5201).

Other potentially applicable Codes include Code 5200 (for scapulohumeral ankylosis), Code 5202 (for impairment of the humerus, including loss of head of the humerus; nonunion, fibrous union, or malunion of the humerus; or recurrent dislocation at the scapulohumeral joint), or Code 5203 (for impairment of the clavicle or scapula, based on malunion, nonunion or dislocation).  As the record is silent for any such pathology, a higher rating under these Codes is not indicated.

Accordingly, a rating in excess of 10 percent for left shoulder disability prior to November 21, 2008 is not warranted.

From November 21, 2008

From November 21, 2008, the Veteran's left shoulder disability is rated 20 percent based on limitation of motion at the shoulder level.

To warrant the next higher (30 percent) rating under Code 5201, the Veteran must show limitation of motion to 25 degrees from the side.  Examinations have consistently shown that although there is noted pain on motion, limitation of motion to 25 degrees from the side has not been found.  In this regard, the Board notes that on November 2008 VA examination, flexion was to 90 degrees (at shoulder level) and abduction was to 95 degrees (above shoulder level).  Notably, after three repetitions, flexion increased to 102 degrees and abduction to 98 degrees.  On July 2010 VA examination, left shoulder flexion was to 105 degrees and abduction was to 85 degrees, and there was no further limitation on repetitive use testing.  The examiner also specifically noted that that the Veteran was unable to bring his arms above shoulder level.  This suggests that the Veteran is limited to shoulder level, which is contemplated by his current 20 percent rating.  Significantly, on October 2012 treatment record, it was noted that the Veteran had full range of motion with adduction and abduction in his shoulder.  Moreover, on February 2013 VA examination, flexion was to 85 degrees with evidence of pain at 40 degrees, and abduction was to 105 degrees with evidence of pain at 80 degrees.  Here, the Board acknowledges that the Veteran is additionally limited by pain; however, even with consideration of the Veteran's complaints of functional loss and associated DeLuca factors of pain, flare-ups, and limitation of motion on repetitive use, the ranges of motion found do not show a disability picture more nearly approximated by limitation to 25 degrees from the side so as to warrant a rating in excess of 20 percent.

Further, the Board notes that during this period, the Veteran has had full, or almost full muscle strength in his left shoulder and there was no evidence of guarding.  See November 2008 and February 2013 VA examination reports.  

Additionally, as Codes 5200, 5202, and 5203 require pathology and symptoms not shown, a higher rating under such Codes would be inappropriate.

Accordingly, considering the above, the Board finds that a rating in excess of 20 percent from November 21, 2008 is not warranted.

The Board has also considered whether referral for extraschedular consideration due to the left shoulder is warranted.  There is no objective evidence of symptoms of and/or impairment due to the left shoulder that is not encompassed by the schedular rating assigned.  The Board notes the Veteran's reports of pain, stiffness, lack of endurance, and weakness; however, these are contemplated by the schedular criteria for rating loss of motion, and specifically the 10 and 20 percent ratings for which the Veteran is currently assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.              38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board notes that entitlement to a TDIU rating was granted by the RO in April 2013.  The matter of an earlier effective date for this award is addressed in the Remand below.  

Hearing Loss

The Veteran is presently rated 0 percent for bilateral hearing loss, effective May 12, 2005.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In August 2005, the Veteran's wife submitted a statement indicating that her husband's hearing continues to be a major problem and worsens with time.

On March 2006 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
65
LEFT
25
20
50
75
95

Speech audiometry revealed speech recognition ability of 84 percent in both ears.

In November 2006, a friend submitted a statement indicating that she has known the Veteran for over 20 years and has noticed that he does not hear well.  She stated that conversations must take place in the same room (as the Veteran).

A March 2008 record noted that the Veteran had good speech recognition ability in both ears.  

On November 2008 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
40
65
LEFT
20
20
50
80
95

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

On July 2010 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
70
LEFT
20
30
55
90
100

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

In November 2012, the Veteran reported being prescribed hearing aids for both ears.

On March 2013 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
75
LEFT
25
25
50
80
95

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The diagnosis was sensorineural hearing loss in both ears.

Considering the evidence above, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss.  No audiometry of record shows a compensable level of hearing loss.  The audiological evaluations are adequate for rating purposes.  Additionally, the Board notes that the March 2006, November 2008, July 2010, and March 2013 audiology does not show exceptional hearing loss as defined by 38 C.F.R. § 4.86 so as to warrant a compensable rating.  A higher rating is not otherwise warranted under the schedular rating criteria.

Regarding the Veteran's assertions that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss not encompassed by the scheduler criteria.  Functional impairment to include hearing difficulty and poor social interactions (embarrassment from being unable to hear well) are encompassed by the criteria for the 0 percent schedular rating.  Accordingly, the Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown and are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board again notes that entitlement to a TDIU rating was granted by the RO in April 2013.  The matter of an earlier effective date for this award is addressed in the Remand below.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss; therefore, the appeal in the matter must be denied.


ORDER

A rating in excess of 70 percent for depression is denied.

Prior to February 27, 2013, a rating in excess of 20 percent for right shoulder disability is denied; from that date, a 30 percent rating is granted.

Prior to November 21, 2008, a rating in excess of 10 percent for left shoulder disability is denied; from that date, a rating in excess of 20 percent is denied.

A compensable rating for bilateral hearing loss is denied.
REMAND

In April 2013, the RO awarded TDIU, effective March 5, 2013.  Correspondence from the Veteran received in September 2013 expresses disagreement with the effective date, and can reasonably be interpreted as a (timely) notice of disagreement with the April 2013 rating decision.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

Review the determination (and specifically the effective date) on the claim of entitlement to TDIU and issue an appropriate SOC in this matter.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


